 Case 18-28250    Doc 17    Filed 06/14/19 Entered 06/14/19 14:26:35    Desc Main
                              Document     Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

     In re:                               Chapter 7

     P+P Freight Forwarding, Inc.,        Bankruptcy No. 18-28250

                        Debtor.           Honorable Timothy A. Barnes


                                  NOTICE OF MOTION
      Please take notice that on Wednesday, June 19, 2019, at 10:00 A.M. or as
soon thereafter as counsel may be heard, the undersigned attorneys shall appear
before the Honorable Timothy A. Barnes, United States Bankruptcy Judge for the
Northern District of Illinois, in Courtroom 744 at the Everett McKinley Dirksen
Federal Building at 219 South Dearborn Street, Chicago, Illinois, or any other judge
sitting in his place and stead, and then and there present the attached Motion for
Relief From Stay, a copy of which is attached hereto and herewith served upon
you.



Dated: June 14, 2019                    All-Star Delivery Systems, Inc.

                                        By: /s/ Elizabeth Peterson
                                        One of Its Attorneys


William J. Factor (6205675)
Elizabeth Peterson (6294546)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel:    (312) 878-6976
Fax:    (847) 574-8233
Email: epeterson@wfactorlaw.com




     {00143515}                          1
 Case 18-28250     Doc 17   Filed 06/14/19 Entered 06/14/19 14:26:35     Desc Main
                              Document     Page 2 of 5



                            CERTIFICATE OF SERVICE
     I, Elizabeth Peterson, an attorney, hereby certify that on June 14, 2019,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Motion and the accompanying Motion for Relief From Stay
to be served electronically through the Court’s Electronic Notice for Registrants on
all persons identified as Registrants on the Service List below and by US Mail on
the Debtor.
                                              /s/ Elizabeth Peterson




                                   SERVICE LIST

Registrants in the Case
(Service via ECF)

Eugene Crane                         ecrane@cranesimon.com

Jeffrey C Dan                        jdan@cranesimon.com

Patrick Layng                        USTPRegion11.ES.ECF@usdoj.gov

Joseph A. Serpico                    atty1752@hotmail.com




Non-Registrants
(Service via FedEx Priority Overnight)

P+P Freight Forwarding, Inc.
260 E. Shag-Bark Lane
Streamwood, IL 60107




     {00143515}                           2
 Case 18-28250       Doc 17      Filed 06/14/19 Entered 06/14/19 14:26:35   Desc Main
                                   Document     Page 3 of 5



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 In re:                                           Chapter 7

 P+P Freight Forwarding, Inc.,                    Bankruptcy No. 18-28250

                     Debtor.                      Honorable Timothy A. Barnes


                         MOTION FOR RELIEF FROM STAY
     All-Star Delivery Systems, Inc. (“All-Star”), a third party herein, moves this
honorable court to modify the automatic stay under 11 U.S.C. § 362(d), to allow All-
Star to join P+P Freight Forwarding Inc. (the “Debtor”) as a defendant in Porreca
Freight Forwarding, Inc. v. All-Star Delivery Systems, Inc. (the “State Court
Case”), currently pending in the Circuit Court of Cook County, Illinois (the “State
Court”), docketed as case number 2019-L-001941. In support of the Motion, All-Star
states as follows:

                                      JURISDICTION

     1.     This Court has jurisdiction over the above-captioned case (the “Case”)
and this motion pursuant to 28 U.S.C. §§ 157 and 1334. This Case is referred to this
Court pursuant to Local Rule 40.3.1(a) of the United States District Court for the
Northern District of Illinois.

     2.     Venue of the Case and of this motion is proper in this district pursuant to
28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding within the meaning of
28 U.S.C. §§ 157(b)(2)(G).

                                      BACKGROUND

     3.     On October 8, 2018 (the “Petition Date”), the Debtor filed for relief
under Chapter 7 of the Bankruptcy Code, thereby commencing the above-captioned
Case. Shortly thereafter, Eugene Crane was appointed as the interim chapter 7
trustee (the “Trustee”) of the Debtor’s bankruptcy estate (the “Estate”).



     {00143515}                              1
 Case 18-28250      Doc 17    Filed 06/14/19 Entered 06/14/19 14:26:35     Desc Main
                                Document     Page 4 of 5



     4.     The Debtor does not list any claims against All-Star on Schedule A/B of
its bankruptcy petition,

     5.     On February 21, 2019, Porreca Freight Forwarding, Inc. (“Porreca”) filed
a complaint against All-Star in the State Court alleging that All-Star owes Porreca
$42,583.80 (the “Receivable”).
     6.     In 2018, the Debtor asserted that it was entitled to the Receivable rather
than Porreca, and All-Star has raised the Debtor’s assertion in the State Court
Case.
     7.     The Trustee has advised All-Star that the Receivable belongs to the
Estate on the grounds that the Debtor performed the services that led to the
amounts owed in the Receivable. All-Star recognizes that the funds are owed to one
entity, but given the Trustee’s assertion of an interest in such funds, does not want
to pay the wrong party.

                                     DISCUSSION

     8.     The Bankruptcy Code permits the automatic stay to be lifted for “cause.”
11 U.S.C. § 362(d)(1).
     9.     “Cause” as used in Section 362(d) “has no clear definition and is
determined on a case-by-case basis.” Matter of Fernstrom Storage & Van Co., 938
F.2d 731, 735 (7th 1991).
     10.    The Seventh Circuit has adopted a three-factor test to determine whether
“cause” exists to modify the automatic stay, asking whether: “(1) Any great
prejudice to either the bankrupt estate or the debtor will result from continuation of
the civil suit, (2) the hardship to the [non-bankrupt party] by maintenance of the
stay considerably outweighs the hardship of the debtor, and (3) the creditor has a
probability of prevailing on the merits.” 938 F.2d at 735 (citation omitted).

     11.    In the instant matter, All-Star seeks to have the automatic stay lifted so
that the Debtor may be joined as a defendant in the State Court Case and the State
Court may determine who, if anyone, is entitled to the Receivable. The State Court
Case will not prejudice the Estate or create any hardships for the Estate, as neither


     {00143515}                            2
 Case 18-28250     Doc 17   Filed 06/14/19 Entered 06/14/19 14:26:35      Desc Main
                              Document     Page 5 of 5



All-Star nor Porreca seeks to take anything away from the Estate and the Trustee
will eventually have to determine whether the Receivable is, in fact, property of the
Estate.
      Wherefore, All-Star respectfully requests that the Court enter an order,
substantially in the form submitted herewith, modifying the automatic stay to allow
All-Star to join the Debtor as defendant in the State Court Case in order to
determine who is entitled to the Receivable, and for such other relief as this Court
deems appropriate.



Dated: June 14, 2019                     Respectfully submitted,

                                         All-Star Delivery Systems, Inc.

                                         By: /s/ Elizabeth Peterson
                                         One of Its Attorneys
William J. Factor (6205675)
Elizabeth Peterson (6294546)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel:    (312) 878-6976
Fax:    (847) 574-8233
Email: epeterson@wfactorlaw.com




     {00143515}                           3
